Exhibit 10.17

SEABOARD CORPORATION

EXECUTIVE OFFICERS’ BONUS POLICY

PURPOSE:  The purpose of this policy (“Bonus Policy”) is to establish guidelines
for the payment of bonus compensation to the named executive officers of
Seaboard Corporation (the “Company”). 

AFFECTS:  The Chief Executive Officer, the Principal Financial Officer and the
other named executive officers of Seaboard Corporation, as defined in Item 402
of Regulation S‑K.

POLICY:

1.



Bonus Compensation Philosophy:  The Company maintains the philosophy that
determination of bonus compensation for its executive officers is based upon a
recognition that these officers are responsible for implementing the Company’s
long‑term strategic objectives.  All executive compensation, including the bonus
portion, is designed to attract and retain top executive employees.

2.



Basis for Determination of Bonus Compensation:

·



The Board of Directors shall determine the annual bonus amounts.  This
determination will be based on a subjective review of the Company’s financial
performance, an assessment of each such officer’s individual contribution to
that performance and other discretionary factors.

·



The amount assigned to each officer is discretionary.

3.



Method and Timing of Payments:  Payments will be made in cash before March 15
following the end of the fiscal year to which the bonus compensation relates.

4.



Compliance with Section 409A of the Internal Revenue Code.  It is the intent of
the Company that all payments made under this Bonus Policy will be exempt from
Section 409A of the Code and the Treasury regulations and guidance issued
thereunder (“Section 409A”) pursuant to the “short‑term deferral”
exemption.  Notwithstanding any provisions of this Bonus Policy to the contrary,
(i) this Bonus Policy shall not be amended in any manner that would cause any
amounts payable hereunder that are not subject to Section 409A to become subject
thereto (unless they also are in compliance therewith), and the provisions of
any purported amendment that may reasonably be expected to result in such
non‑compliance shall be of no force or effect with respect to this Bonus Policy;
and (ii) the Company, to the extent it deems necessary or advisable in its sole
discretion, reserves the right, but shall not be required, to unilaterally amend
or modify this Bonus Policy to reflect the intention that this Bonus Policy
qualifies for exemption from or complies with Section 409A in a manner that as
closely as practicable achieves the original intent of this Bonus Policy and
with the least reduction, if any, in overall benefit to a Participant to comply
with Section 409A on a timely basis, which may be made on a retroactive basis,
in accordance with regulations and other guidance issued under
Section 409A.  Neither the Company nor the Board makes any representation that
this Bonus Policy shall be exempt from or comply with Section 409A, and makes no
undertaking to preclude Section 409A from applying to the Plan.

EFFECTIVE DATE:  As of the 2018 bonus, and supersedes all Executive Bonus
Policies in effect prior thereto with respect to the named executive officers.



--------------------------------------------------------------------------------